DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification of this CON should include a section regarding Related Applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

	1) Regarding Claims 1 and 12, the limitations “being disposed” and “being configured” are unclear as to whether they refer to actions, intended uses, or structural 
	2) Regarding Claims 1 and 12, it is not clear whether the “site” in line 4 and the “tissue” in line 3, refer to the same or different targets. Is the site, the foregoing tissue or not? It is also not clear whether the “ablation” of line 3 and the “form an opening” of line 4, refer to the same or different effects. Using broad and narrow limitations to refer to the same features in a claim, renders the scope of the claim indefinite.  When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0082019 by Neev in view of US 5925036 to Maxwell.

Regarding Claim 1, Neev teaches a laser treatment system (e.g. par. 12: laser device for skin treatment), comprising: 
	a laser device configured to produce a laser beam at a wavelength in an ultraviolet spectrum to provide for tissue ablation (e.g. par. 34: frequency doubled 800 nm laser, ie. a 400 nm laser, which is in the UV spectrum; other sections teaching UV lasers include, par. 12-13, 34, 53, 205; in the absence of further limiting laser parameters in the claim, the intended purpose of “to provide for tissue ablation” does not preclude that it refers to the capabilities of the wavelength, and all UV wavelengths can be used for ablation; nevertheless, Neev does explicitly disclose the capability for ablation in e.g. par. 47, 72, 95, 106, 109, 124, 133, 142, 222-225); 
a lens configured to focus and direct the laser beam to a site to form an opening in a surface of the site (e.g. Claim 1, par. 83, 203 and Optics and Generation of Multiple beams section: a variety of lenses that focus the laser; tissue ablation and openings are disclosed in e.g. par. 47, 72, 95, 106, 109, 124, 133, 142, 222-225, including surface opening, noting here that: a) in the absence of the laser parameters required for a specific effect, this limitation merely reflect the ability of the lens to focus light, and b) the exact position of the opening is also a matter of where the tissue is placed as a matter of intended use); 
a valve connected to a first channel (e.g. par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses through independent channels, each of which would require a valve); and 

Neev does not explicitly disclose that a portion of the first channel is disposed within a first sidewall of the nozzle to deliver the first substance, and the second channel is disposed within a second sidewall of the nozzle to deliver the second substance.
However, it was well known in the art to deliver a fluid through a fluid channel within a sidewall of a medical instrument. As one example, Maxwell Ill teaches at least three fluid lines running throughout the sidewalls of a distal end of a laser treatment probe (e.g. Figs. 13-14: fluid lines 206/214/220). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to 

Regarding Claim 5, Neev as modified in Claim 1 teaches the laser treatment system of claim 1, wherein the nozzle delivers the first substance from a same aperture that emits the laser beam (as discussed in Claim 1, the entire output of the guides, e.g. 1070 or 60 or 10 or 20, is an aperture, as much as the entire output of Applicant’s device 106 is considered to be an aperture).
Regarding Claims 6-7, Neev as modified in Claim 1 teaches the laser treatment of claim 1, wherein the first substance includes a therapeutic substance or is encapsulated in a biodegradable sheath (Fluids do not limit product claims, see MPEP 2115, In re Rishoi, 94 USPQ 71 C.C.P.A. 1952; Nevertheless, Neev discloses the use of drugs inter alia).
Regarding Claim 8-11, Neev as modified in Claim 1 teaches the laser treatment system of claim 1, further comprising a first reservoir configured to hold the first substance, wherein the first reservoir includes a pressurized container, a second .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neev/Maxwell as applied to Claim 1, and further in view of US 2013/0023966 by Depfenhart.
Regarding Claim 2, Neev as modified in Claim 1 teaches the laser treatment system of claim 1, further comprising an imaging device capable of monitoring depth (e.g. par. 65-66, 91: OCT), yet does not explicitly disclose that the imaging device is configured to monitor a depth of penetration of the first substance into the site. However, Neev explicitly teaches dye injection and PDT (par. 86, 89), and Depfenhart teaches optical OCT means to monitor and control the penetration depth of agents through tissue for use in PDT so as to minimize tissue damage (e.g. par. 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an imaging device or modify the existing imaging device to track the delivery depth of an agent, as taught by .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neev/Maxwell as applied to Claim 1, and further in view of US 6019599 to Volcker.
Regarding Claim 4, Neev as modified in Claim 1, teaches the laser treatment system of claim 1, yet does not explicitly disclose the nozzle further comprises an annular channel for the release of the first substance. However, it was well known in the art to include annular channels in a nozzle to allow for the passage of fluids or other structures, and one example is taught by Volcker (e.g. Fig. 2, 3:47-67: annular channels 4 and 5). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an annular channel in a nozzle according to the teachings of Neev, as taught by Volcker, as: a) this would predictably deliver the fluids to the intended target tissue and/or b) simply carry the independent channels to the distal end of the device as an equivalent sidewall structure.

Claims 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0082019 by Neev in view of US 5925036 to Maxwell and US 5980512 to Silberg.
Regarding Claim 12, Neev teaches a laser treatment system (e.g. par. 12: laser device for skin treatment), comprising: 

a lens configured to focus and direct the laser beam to a site to form an opening in a surface of the site (e.g. Claim 1, par. 83, 203 and Optics and Generation of Multiple beams section: a variety of lenses that focus the laser; tissue ablation and openings are disclosed in e.g. par. 47, 72, 95, 106, 109, 124, 133, 142, 222-225, including surface opening, noting here that: a) in the absence of the laser parameters required for a specific effect, this limitation merely reflect the ability of the lens to focus light, and b) the exact position of the opening is also a matter of where the tissue is placed as a matter of intended use); 
a first reservoir capable of holding a first substance and a second reservoir capable of hold a cleaning solution to remove debris, and a valve configured to release the first substance through a first channel connected to the valve (e.g. par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses through independent channels, each of which would require a valve; Note that the fluids themselves do not limit this product claim, other 
a nozzle capable of emitting the laser beam and controlling delivery of a first substance, the cleaning solution and a second substance to the site (any output portion of the device can be considered as a nozzle, e.g. all or any one of the guides 465 of Fig. 8B, all or any one of the guides 10 or 20 of Fig. 9, all or any one of the guides 1070 of Fig. 10, etc., each of these capable of delivering the laser beam and any hypothetical substance they may be provided with, see e.g. par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses), and a second channel unconnected with the valve to deliver the second substance (e.g. par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses through independent channels, each of which would require a valve. Any of the channels and its valve would be independent and unconnected with the channel and valve of another channel and valve, thus reading on the second channel).
Neev does not explicitly disclose that a portion of the first channel is disposed within a first sidewall of the nozzle to deliver the first substance, and the second channel is disposed within a second sidewall of the nozzle to deliver the second substance.
However, it was well known in the art to deliver a fluid through a fluid channel within a sidewall of a medical instrument. As one example, Maxwell Ill teaches at least three fluid lines running throughout the sidewalls of a distal end of a laser treatment probe (e.g. Figs. 13-14: fluid lines 206/214/220). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to 
Neev does not explicitly disclose the valve shared between the first and second reservoirs.
However, it was well known in the art to use a shared valve to selectively control the delivery of different substances from different reservoirs, and one such example is offered by Silberg (e.g. 3:32-60, Fig. 3: valve 33 shared between reservoirs 34 and 35). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to incorporate a shared valve between two of the different reservoirs in a device according to the teachings of Neev, as is well known in the art and taught by Silberg, as: a) this would only amount to a selection among known and limited equivalent mechanism to predictably control the independent delivery of the different substances, b) this would amount to an integration of parts for predictably performing the same function (Howard v. Detroit Stove Works, 150 U.S. 164 (1993)), and c) it would reduce the number of valves used, thus enabling a reduction in size and weight of the device.


Regarding Claims 17-18, Neev as modified in Claim 12 teaches the laser treatment of claim 12, wherein the first substance includes a therapeutic substance or is encapsulated in a biodegradable sheath (Fluids do not limit product claims, see MPEP 2115, In re Rishoi, 94 USPQ 71 C.C.P.A. 1952; Nevertheless, Neev discloses the use of drugs inter alia).
Regarding Claims 19-20, Neev as modified in Claim 12 teaches the laser treatment system of claim 1, wherein the first reservoir includes a pressurized container, a second reservoir configured to hold a cleaning solution (e.g. par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses) and a nitrogen gas inlet to evaporate the cleaning solution and to remove debris (Fluids do not limit product claims, see MPEP 2115, In re Rishoi, 94 USPQ 71 C.C.P.A. 1952; any of the channels can be considered as an inlet for a hypothetical gas capable of evaporation and debris removal).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neev/Maxwell/Silberg as applied to Claim 12, and further in view of US 2013/0023966 by Depfenhart.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neev/Maxwell/Silberg as applied to Claim 12, and further in view of US 6019599 to Volcker.
Regarding Claim 15, Neev as modified in Claim 12, teaches the laser treatment system of claim 12, yet does not explicitly disclose the nozzle further comprises an annular channel for the release of the first substance. However, it was well known in the art to include annular channels in a nozzle to allow for the passage of fluids or other structures, and one example is taught by Volcker (e.g. Fig. 2, 3:47-67: annular channels 4 and 5). Therefore, it would have been obvious to a person having ordinary skill in the .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10413359. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US 10413359 clearly anticipates Claims 1 and 12 of the instant application, the scope of which is broader.
Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10456197. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US 10413359 clearly anticipates Claims 1 and 12 of the instant application, the scope of which is broader.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16511667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the copending application clearly anticipates Claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MANOLIS PAHAKIS/	Examiner, Art Unit 3792